Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  152113 & (34)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  BRITTNEY ASHLEY REIS,                                                                                              Justices
           Plaintiff-Appellant,
  v                                                                SC: 152113
                                                                   COA: 326850
                                                                   Lapeer CC: 13-046297-DS
  MATTHEW RAY KOSS,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 27, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the stay of proceedings entered by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 19, 2015
        s0818d
                                                                              Clerk